Exhibit 12.6 Central Illinois Light Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 47,614 $ 47,012 Less- Change in accounting principle - - Less- Income from equity investee - - Add- Taxes based on income 26,484 9,966 Net income before income taxes and change in accounting principle 74,098 56,978 Add- fixed charges: Interest on long term debt 11,225 18,044 Estimated interest cost within rental expense 172 289 Amortization of net debt premium, discount, and expenses 519 705 Total fixed charges 11,916 19,038 Earnings available for fixed charges 86,014 76,016 Ratio of earnings to fixed charges 7.21 3.99 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 951 1,933 Adjustment to pre-tax basis 529 410 1,480 2,343 Combined fixed charges and preferred stock dividend requirements $ 13,396 $ 21,381 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 6.42 3.55
